Guerry, J.
The evidence, while conflicting, amply supports the verdict. The assignments of error in respect to the charge of the court, when taken in connection with the charge as a whole, are without merit. The request to charge on the theory that the defendant desisted from any intention to use the shotgun was not supported by any evidence, and the court did not err in refusing the request. The other principle requested was fully covered by the charge as given.

Judgment affirmed.


Broyles, O. J., and MacIntyre, J., concur.